         Case 1:20-cv-05441-KPF Document 247 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Uniformed Fire Officers Association, et al.,             Case No. 1:20-cv-05441-KPF
                   Petitioners/Plaintiffs,
               -against-
Bill de Blasio, in his official capacity as Mayor of
the City of New York, et al.,
                   Respondents/Defendants
               -against-
Communities United for Police Reform,
                   Intervenor-
                   Respondent/Defendant.


                    NOTICE OF MOTION TO WITHDRAW AS COUNSEL

        PLEASE TAKE NOTICE that, upon the accompanying declaration of Margaret

Wheeler-Frothingham, dated January 12, 2021, Intervenor-Respondent/Defendant Communities

United for Police Reform hereby moves this Court before the Honorable Katherine Failla Polk,

at the United States Courthouse for the Southern District of New York, pursuant to Local Civil

Rule 1.4 of the Local Rules of the United States District Courts for the Southern and Eastern

Districts of New York, for an Order permitting the withdrawal of Margaret Wheeler-

Frothingham as counsel for Intervenor-Respondent/Defendant Communities United for Police

Reform in the above-captioned action.
       Case 1:20-cv-05441-KPF Document 247 Filed 01/12/21 Page 2 of 2




Dated: New York, New York
       January 12, 2021

                                       Respectfully submitted,

                                       Orrick, Herrington & Sutcliffe LLP

                                       By: /s/ Alex V. Chachkes

   Baher Azmy                         Alex V. Chachkes
   Darius Charney                     Rene Kathawala
                                      Christopher J. Cariello
   CENTER FOR CONSTITUTIONAL RIGHTS   ORRICK, HERRINGTON & SUTCLIFFE LLP
   666 Broadway                       51 West 52nd Street
   New York, New York 10012           New York, New York 10019
   Tel: (212) 614-6464                Tel: (212) 506-5100
   bazmy@ccrjustice.org               achachkes@orrick.com
   dcharney@ccrjustice.org            rkathawala@orrick.com
                                      ccariello@orrick.com

                                      Attorneys for Intervenor-Respondent/Defendant
